DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response dated July 6, 2022. Claims 1-2, 5-11, 14-19 are presently pending and are presented for examination. 	

Response to Amendments
In response to the amendments dated July 6, 2022, Examiner withdraws the previous claim objections; withdraws the previous claim interpretation under 35 U.S.C. 112(f); withdraws the previous rejections under 35 U.S.C. 101; withdraws the previous rejections under 35 U.S.C. 112(b); and maintains the previous prior art rejections. 

Examiner notes that the claims are not amended correctly, because sections of the claims, such as the final limitation of claim 1 appear to indicate that the limitation was part of a previous claim set and is now amended. However, the limitation did not exist in the previous claim set. Therefore, the entire limitation should be underlined. Other more minor issues appear throughout the claims. Examiner requests that Applicant uses the correct amendment protocol moving forward through prosecution. 

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. 

Applicant argues that Llanos does not mention or suggest that determining the position/heading of the camera is based on received motion data of the tow vehicle; see Response at p. 7. Examiner respectfully disagrees. In at least [0042] of Llanos discloses collecting data via the camera, which is attached to the tow vehicle, as the tow vehicle is moving. The position and/or heading of the camera is determined based on the collected data as the tow vehicle is moving. Because the data collected is considered motion data of the tow vehicle and the camera heading is determined based at least on that data, Examiner is unpersuaded and maintains the corresponding rejections.

 Applicant states that Kochi does not teach certain limitations resulting in the combination not teaching those same limitations. Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Because there appear to be no specific arguments, Examiner is unable to effectively respond. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant argues that there is insufficient motivation to combine Llanos and Kochi; see Response at p. 8-9. More specifically, Applicant argues that (1) Llanos would have its method completely replaced to be able to be modified by Kochi; and (2) that the previously given modification reasoning is insufficient; see Response at p. 8-9. Examiner respectfully disagrees. First, Examiner is not modifying the entire method of Llanos. Instead, Examiner is utilizing portions of Kochi which enhance sections of Llanos and/or add additional detail as how Llanos might achieve the same type of results. For example, Kochi is used to teach how the 2D coordinates are used to create the 3D points which modifies, or enhances, the disclosure of Llanos which includes utilizing 2D points in the images to develop the 3D point clouds. Llanos does not describe in enough detail this process which is why Kochi was brought in to the rejection. Second, Examiner asserts that the motivation to combine is sound and is only improved by noting that the intent of both applications is the same. Because the sections of Kochi that are used for teaching purposes are not contradictory to the disclosure of Kochi and merely include more detail to different sections of Kochi and because both Kochi and Llanos are directed toward solving the same problems, it would have been obvious to make such modifications to achieve the present claimed invention before the time of filing. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant argues that Llanos does not explicitly teach filtering out noise so as to obtain a single converged estimated 3D position of the coupler; see Response at p. 9. More specifically, Applicant argues that the filtering disclosed in Llanos does not filter out noise which causes one pair of the projected rays as claimed; see Response at p. 9. Examiner respectfully disagrees. Llanos teaches filtering out objects which are not the coupler in the image or are not positioned between the camera and the coupler. This processes does eliminate noise as it prevents outlier points prior to taking the average of the points in order to determine the estimated coupler position; see at least [0039], [0046], and [0061]. Because the point combinations which would be created in the 2D-to-3D translation, would effectively be filtered and decrease the noise, Examiner is not persuaded by the argument and maintains the corresponding rejections. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites based upon the…of the coupler which should include a comma after the phrase; and
Claim 10 recites to receive data regarding motion of the tow vehicle. The word “to” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2019/0340787 (hereinafter, “Llanos”).

Regarding claim 1, Llanos discloses A method of locating a coupler of a trailer (see at least [0005]), the method comprising: 
receiving, at a processor circuit of a vehicle controller of tow vehicle, images of a coupler of a trailer from a camera positioned on a rear portion of the tow vehicle and in communication with the processor circuit (see at least [0005] and [0027]; the data processing hardware (i.e., hardware comprising a coupler detector module) receives images from a camera positioned on the back of a tow vehicle. The software steps are executed by one or more processors and/or data processing hardware (i.e., a processor circuit) associated with the corresponding software steps (i.e., the determining steps))); 
determining, at the processor circuit, a two-dimensional (2D) pixel position of the coupler in the images (see at least [0024]; the coupler pixel coordinates within an image (i.e., two-dimensional pixel position) is determined); 
receiving, by the processor circuit, data regarding motion of the tow vehicle (see at least [0005]; data regarding where the camera moves is received at the data processing hardware (i.e., hardware comprising a camera motion estimator module) along with motion of the tow vehicle); 
determining, by the processor circuit, a pose of the camera including a three-dimensional (3D) position and heading of the camera based on the images received and the received data (see at least [0005] and [0042]; 3D position and orientation (i.e., heading) of the camera are determined); 
based on the pose of the camera and the 2D pixel position of the coupler, determining, by the processor circuit, an estimated 3D position of the coupler in real world coordinates (see at least [0005] and [0037]; the 3D position of the coupler may be determined in real-world coordinates using the 2D pixel position of the coupler), and
sending instructions causing the tow vehicle to autonomously drive along a path in a rearward direction towards the estimated 3D position of the coupler, the instructions received by at least a drive brake system of the tow vehicle comprising brakes of the tow vehicle (see at least [0005]; instructions for causing the tow vehicle to autonomously drive along a path in a rearward direction towards the coupler location (i.e., 3D position of the coupler)).

Regarding claim 2, Llanos discloses all of the limitations of claim 1. Additionally, Llanos discloses wherein the estimated 3D position of the coupler in real world coordinates includes a longitude position, a latitude position, and a height position of the coupler (see at least [0005]; real-world coordinates of the coupler are determined. Examiner notes that 3D real-world coordinates inherently include three positional values which indicate the longitude, latitude, and height positions).

Regarding claim 9, Llanos discloses all of the limitations of claim 1. Additionally, Llanos discloses wherein receiving the data regarding motion of the tow vehicle includes receiving at least acceleration and steering wheel angle data, and wheel encoder data (see at least [0005] and [0064]; acceleration, steering wheel angle data, and wheel encoder data are received).

Regarding claim 10, Llanos discloses a system for locating a coupler of a trailer (see at least [0005]), the system comprising: 
a vehicle controller comprising a processor circuit and non-transitory memory communicatively coupled thereto, the non-transitory memory including instructions which, when executed by the processing circuit (see at least [0027]; the software steps are executed by one or more processors and/or data processing hardware (i.e., a processor circuit) associated with the corresponding software steps (i.e., the determining steps)), causes the processor circuit to (see at least [0005]; the data processing hardware (i.e., hardware comprising a coupler detector module) receives images from a camera positioned on the back of a tow vehicle):
receive images of a coupler of a trailer from at least one camera positioned on a rear portion of a tow vehicle (see at least [0005]; a camera may be positioned on the back portion of a tow vehicle),
determine a two-dimensional (2D) pixel position of the coupler (see at least [0005] and [0024]; images of the coupler are received from the camera and the coupler pixel coordinates within an image (i.e., two-dimensional pixel position) is determined); 
to receive data regarding motion of the tow vehicle (see at least [0042]; data regarding motion of the tow vehicle is received);
determine a pose of the camera including a three-dimensional (3D) position and heading of the at least one camera based upon the received images and the received data (see at least [0005] and [0047]; data regarding where the camera moves is received at the data processing hardware (i.e., hardware comprising a camera motion estimator module) along with motion of the tow vehicle, and 3D position and orientation (i.e., heading) of the camera are determined); 
based upon the pose of the camera and the 2D pixel position of the coupler determine an estimated 3D position of the coupler in real world coordinates (see at least [0005], [0024], and [0037]; the coupler pixel coordinates within an image (i.e., two-dimensional pixel position) is determined and the pose of the camera may also be determined, and the 3D position of the coupler may be determined in real-world coordinates using the 2D pixel position of the coupler); and
sending instructions to cause a drive system of the tow vehicle, including a braking system having a brake for wheels of the tow vehicle, to autonomously drive along a path in a rearward direction towards the 3D position of the coupler (see at least [0005]; instructions for causing the tow vehicle to autonomously drive along a path in a rearward direction towards the coupler location (i.e., 3D position of the coupler)).

Regarding claim 11, Llanos discloses all of the limitations of claim 10. Additionally, Llanos discloses wherein coupler estimator module is constructed and arranged to determine the estimated 3D position of the coupler in real world coordinates as a longitude position, a latitude position, and a height position of the coupler (see at least [0005]; real-world coordinates of the coupler are determined. Examiner notes that 3D real-world coordinates inherently include three positional values which indicate the longitude, latitude, and height positions).

Regarding claim 17, Llanos discloses all of the limitations of claim 10. Additionally, Llanos discloses further comprising an acceleration and steering wheel angle sensor, and wheel encoder sensor, each associated with the camera motion estimator module to provide the data regarding motion of the tow vehicle (see at least [0005] and [0064]; acceleration, steering wheel angle data, and wheel encoder data of the tow vehicle are received).


Regarding claim 19, Llanos discloses all of the limitations of claim 14. Additionally, Llanos discloses wherein the single camera is a monocular camera (see at least [0041]; in some implementations a mono-camera is used (i.e., a single camera) which may be a monocular camera).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 and 14-16 are rejected under 35 U.S.C. 103 as being obvious over Llanos, as applied to claims 1 and 10 above, in view of U.S. Pub. No. 2008/0095402 (hereinafter, “Kochi”).

Regarding claim 5, Llanos discloses all of the limitations of claim 1. However, Llanos does not explicitly teach wherein the camera is a single camera and determining the estimated 3D position of the coupler in real world coordinates comprises: at various time intervals, forward projecting 2D points in image coordinates of a pair of rays of the camera, to 3D points in real world coordinates, with the intersection of each pair of rays defining the estimated 3D position of the coupler.
Kochi, in the same field of endeavor, teaches wherein the step of determining a 3D position of the coupler in real world coordinates comprises: at various time intervals, forward projecting 2D points in image coordinates of a pair of rays of the camera, to 3D points in real world coordinates, with the intersection of each pair of rays defining the estimated 3D position of the coupler (see at least Fig. 10, Fig. 19, [0013], and [0135]; the object to be photographed may be a coupler, as disclosed in Llanos. Coordinates for a pair of rays of the camera may be used to converge on the position of the object to be photographed and may be translated into 3D coordinates. Examiner notes that, while it is not explicitly taught that the coordinates are real world coordinates, it is old and well-known in the art that local coordinates may be translated into real-world coordinates).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Llanos with the teachings of Kochi in order to improve upon the ability to recognize an object and interpret positional data of the object in images when the imaging device is moving; see at least Kochi at [0006]. 

Regarding claim 6, the Llanos and Kochi combination renders obvious all of the limitations of claim 5. Additionally, Kochi, in the same field of endeavor, teaches when noise is present causing the estimated 3D position of the coupler of one pair of rays of the single camera to deviate from the estimated 3D position of the coupler of another pair of rays, filtering out the noise so as to obtain a converged, single estimated 3D position of the coupler (see at least [0082]; noise may be filtered as part of the process of obtaining the single estimated position of the object to be photographed (e.g., coupler)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Llanos with the teachings of Kochi in order to improve upon the ability to recognize an object and interpret positional data of the object in images when the imaging device is moving; see at least Kochi at [0006]. 

Regarding claim 7, Llanos and Kochi combination renders obvious all of the limitations of claim 6. Additionally, Kochi, in the same field of endeavor, teaches wherein obtaining the converged, single estimated 3D position of the coupler is obtained using triangulation (see at least Fig. 10; triangulation may be used to determine the position of the object to be photographed (e.g., coupler)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Llanos with the teachings of Kochi in order to improve upon the ability to recognize an object and interpret positional data of the object in images when the imaging device is moving; see at least Kochi at [0006]. 

Regarding claim 8, Llanos and Kochi combination renders obvious all of the limitations of claim 6. Additionally, Kochi, in the same field of endeavor, teaches wherein the filtering includes using a Kalman filter (see at least [0069]; the estimation steps within the publication may include a Kalman filter. Examiner notes that there is a typo in the publication which recites Karman rather Kalman filter. It would be clear to one of ordinary skill in the art that this was a typographical error).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Llanos with the teachings of Kochi in order to improve upon the ability to recognize an object and interpret positional data of the object in images when the imaging device is moving; see at least Kochi at [0006]. 

Regarding claim 14, Llanos discloses all of the limitations of claim 10. However, Llanos does not explicitly teach  wherein the camera is a single camera and the processor circuit is further caused to, at various times, forward project 2D points in image coordinates of a pair of rays of the camera, to 3D points in real world coordinates, with the intersection of each pair of rays defining the estimated 3D position of the coupler.
Kochi, in the same field of endeavor, teaches wherein the coupler estimator module is constructed and arranged, at various time intervals, to forward project 2D points in image coordinates of a pair of rays of the camera, to 3D points in real world coordinates, with the intersection of each pair of rays defining the estimated 3D position of the coupler (see at least Fig. 10, Fig. 19, [0013], and [0135]; the object to be photographed may be a coupler, as disclosed in Llanos. Coordinates for a pair of rays of the camera may be used to converge on the position of the object to be photographed and may be translated into 3D coordinates. Examiner notes that, while it is not explicitly taught that the coordinates are real world coordinates, it is old and well-known in the art that local coordinates may be translated into real-world coordinates).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Llanos with the teachings of Kochi in order to improve upon the ability to recognize an object and interpret positional data of the object in images when the imaging device is moving; see at least Kochi at [0006]. 

Regarding claim 15, Llanos and Kochi combination renders obvious all of the limitations of claim 14. Additionally, Kochi, in the same field of endeavor, teaches wherein the instructions, when executed by the processor circuit, causes the processor circuit to, when noise is present causing the estimated 3D position of the coupler of one pair of rays of the camera to deviate from the estimated 3D position of the coupler of another pair of rays, use a filter to filter out the noise so as to obtain a converged, single estimated 3D position of the coupler (see at least [0082]; noise may be filtered as part of the process of obtaining the single estimated position of the object to be photographed (e.g., coupler)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Llanos with the teachings of Kochi in order to improve upon the ability to recognize an object and interpret positional data of the object in images when the imaging device is moving; see at least Kochi at [0006]. 

Regarding claim 16, Llanos and Kochi combination renders obvious all of the limitations of claim 15. Additionally, Kochi, in the same field of endeavor, teaches wherein the filter is a Kalman filter (see at least [0069]; the estimation steps within the publication may include a Kalman filter. Examiner notes that there is a typo in the publication which recites Karman rather Kalman filter. It would be clear to one of ordinary skill in the art that this was a typographical error).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Llanos with the teachings of Kochi in order to improve upon the ability to recognize an object and interpret positional data of the object in images when the imaging device is moving; see at least Kochi at [0006].

Regarding claim 18, the Llanos and Kochi combination teaches all of the limitations of claim 5. Additionally, Llanos discloses wherein the single camera is a monocular camera (see at least [0041]; in some implementations a mono-camera is used (i.e., a single camera) which may be a monocular camera).

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2021/0061280 which relates to prevention of trailer hitch coupler tracking jump when hitching the trailer to the coupler.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663